                           Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 1 of 35


                  1    Adam J. Zapala (State Bar No. 245748)
                       Elizabeth T. Castillo (State Bar No. 280502)
                  2    Mark F. Ram (State Bar No. 294050)
                       COTCHETT, PITRE & MCCARTHY, LLP
                  3    840 Malcolm Road, Suite 200
                       Burlingame, CA 94010
                  4    Telephone: (650) 697-6000
                       Facsimile: (650) 697-0577
                  5    azapala@cpmlegal.com
                       ecastillo@cpmlegal.com
                  6    mram@cpmlegal.com
                  7    Interim Lead Counsel for Indirect Purchaser Plaintiffs
                  8

                  9                              UNITED STATES DISTRICT COURT
                 10                           NORTHERN DISTRICT OF CALIFORNIA
                 11                                   SAN FRANCISCO DIVISION
                 12
                       IN RE RESISTORS ANTITRUST                       Case No. 3:15-cv-03820-JD
                 13    LITIGATION
                 14                                                    INDIRECT PURCHASER PLAINTIFFS’
                       This Document Relates to:                       NOTICE OF MOTION AND MOTION
                 15                                                    FOR PRELIMINARY APPROVAL OF
                       All Indirect Purchaser Actions                  SETTLEMENTS WITH ALL
                 16                                                    DEFENDANTS AND THE PLAN OF
                                                                       ALLOCATION AND FOR APPROVAL
                 17
                                                                       OF CLASS NOTICE PROGRAM;
                 18                                                    MEMORANDUM OF POINTS AND
                                                                       AUTHORITIES IN SUPPORT
                 19
                                                                       Date: January 24, 2018
                 20                                                    Time: 10:00 a.m.
                                                                       Place: Courtroom 11, 19th Floor
                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28

   Law Offices
                      Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All
COTCHETT, PITRE &
 MCCARTHY, LLP
                      Defendants and of the Plan of Allocation and Notice Program; Case No. 3:15-cv-03820-JD
                          Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 2 of 35



                  1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                  2          PLEASE TAKE NOTICE THAT, on January 24, 2019, at 10:00 a.m., or as soon

                  3   thereafter as the matter may be heard, in the Courtroom of the Honorable James Donato, United

                  4   States District Judge for the Northern District of California, located at 450 Golden Gate Avenue,

                  5   San Francisco, California, the Indirect Purchaser Plaintiffs (“IPPs”) will and hereby do move for

                  6   entry of an order granting preliminary approval of proposed settlements with Defendants: (1)

                  7   Panasonic Corporation and Panasonic Corporation of North America (together, “Panasonic”);

                  8   (2) KOA Corporation and KOA Speer Electronics, Inc. (together, “KOA”); (3) ROHM Co. Ltd.

                  9   and ROHM Semiconductor U.S.A., LLC (together, “ROHM”); (4) Kamaya Electric Co., Ltd.

                 10   and Kamaya Inc. (together, “Kamaya”); and (5) Hokuriku Electric Industry Co. and HDK

                 11   America, Inc. (together, “HDK”) (collectively, “Settling Defendants”). This motion is brought

                 12   pursuant to Federal Rule of Civil Procedure (“Rule”) 23 and the Northern District of California’s

                 13   Procedural Guidance for Class Action Settlements. The grounds for this motion are that the

                 14   settlements with the Settling Defendants easily fall within the range of possible final approval,

                 15   contain no obvious deficiencies, and are the result of serious, informed, and non-collusive

                 16   negotiations.

                 17          IPPs also seek preliminary approval of their plan of allocation. IPPs’ proposed plan of

                 18   allocation is fair, reasonable, and adequate. IPPs propose that allocation of the settlement funds

                 19   be on a pro rata basis based on the type and extent of injury suffered by each class member based

                 20   on damage claims from the Indirect Purchaser States. This is the same plan of allocation this

                 21   Court has previously approved in connection with settlements in In re Capacitors Antitrust

                 22   Litigation, Case No. 14-cv-3264 (N.D. Cal) (“Capacitors”).

                 23          In addition, IPPs move for approval of their class notice program to provide notice of the

                 24   proposed settlements to the Class. As discussed more fully infra, IPPs’ proposed class notice

                 25   program satisfies Rule 23, complies with due process, and is virtually the same notice program

                 26   that this Court previously approved in Capacitors, Dkt. 1457 (N.D. Cal. Jan. 30, 2017) (order

                 27   approving notice program for Round 1 settlements), Dkt. 2152, MDL Dkt. 227 (May 25, 2018)

                 28
                      Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All        1
   Law Offices
                      Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
COTCHETT, PITRE &
 MCCARTHY, LLP
                          Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 3 of 35



                  1   (order approving notice program for Round 2 settlements). Plaintiffs’ class notice program

                  2   constitutes “the best notice practicable under the circumstances . . . .” Rule 23(c)(2)(B).

                  3   Plaintiffs’ plan provides direct mail notice to class members whose contact information is

                  4   available from records provided by non-party distributors produced during the course of

                  5   discovery in this litigation. The direct mail notice plan is supplemented by a robust publication

                  6   program and social media plan. Taken together, the plan exceeds the requirements of Rule 23,

                  7   satisfies any due process concerns, and will fairly apprise putative Settlement Class Members of

                  8   the existence of the settlement and their options under it.

                  9          This motion is based upon this Notice; the Memorandum of Points and Authorities in

                 10   Support; the Declaration of Adam J. Zapala and the attached exhibits, which include the

                 11   settlement agreements with the Settling Defendants; the Declaration of IPPs’ Notice Program

                 12   Expert, Eric Schachter from A.B. Data, Inc., and attached exhibits, along with the proposed

                 13   notices themselves, and any further papers filed in support of this motion, as well as arguments

                 14   of counsel and all records on file in this matter.

                 15
                      Dated: December 14, 2018                 Respectfully Submitted,
                 16
                                                               COTCHETT, PITRE & McCARTHY, LLP.
                 17
                                                               By: /s/ Adam J. Zapala
                 18                                               Adam J. Zapala
                                                                  Elizabeth T. Castillo
                 19                                               Mark F. Ram
                                                                  840 Malcolm Road, Suite 200
                 20                                               Burlingame, CA 94010
                                                                  Telephone: (650) 697-6000
                 21                                               Facsimile: (650) 697-0577
                                                                  azapala@cpmlegal.com
                 22                                               ecastillo@cpmlegal.com
                                                                  mram@cpmlegal.com
                 23
                                                                   Interim Lead Class Counsel for the Indirect
                 24                                                Purchaser Plaintiffs
                 25

                 26

                 27

                 28
                      Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All       1
   Law Offices
                      Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
COTCHETT, PITRE &
 MCCARTHY, LLP
                            Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 4 of 35



                  1                                                   TABLE OF CONTENTS

                  2                                                                                                                                   Page(s)

                  3   STATEMENT OF THE ISSUES TO BE PRESENTED.............................................................. 1
                  4   MEMORANDUM OF POINTS AND AUTHORITIES .............................................................. 1
                  5   I.     INTRODUCTION .............................................................................................................. 1
                  6
                      II.    FACTUAL AND PROCEDURAL BACKGROUND........................................................ 3
                  7
                              A. Settlement Efforts with the Settling Defendants ......................................................... 3
                  8
                              B. Settlement Class Definitions ....................................................................................... 4
                  9
                              C. Settlement Consideration ............................................................................................ 4
                 10
                                   1. KOA ...................................................................................................................... 4
                 11
                                   2. Panasonic ............................................................................................................... 4
                 12
                                   3. ROHM ................................................................................................................... 5
                 13
                                   4. Kamaya .................................................................................................................. 5
                 14
                                   5. HDK ...................................................................................................................... 6
                 15
                              D. Information on the Settlements – Northern District of California Guidance .............. 6
                 16
                                   1. Differences Between Settlement Class and Class Defined in Complaint ............. 6
                 17
                                   2. Differences Between Claims Released and Claims in Complaint ........................ 6
                 18
                                   3. Settlement Recovery Versus Potential Trial Recovery ......................................... 7
                 19
                                   4. Fairness of the Allocation of the Settlement Funds .............................................. 8
                 20
                                   5. Attorneys’ Fees and Reimbursement of Litigation Expenses ............................... 8
                 21
                                   6. Incentive Awards ................................................................................................... 9
                 22
                                   7. Claim Forms .......................................................................................................... 9
                 23
                                   8. Reversions ............................................................................................................. 9
                 24
                                   9. Settlement Administration ................................................................................... 10
                 25
                                   10. Class Action Fairness Act ................................................................................... 10
                 26
                                   11. Comparable Class Settlements ............................................................................ 11
                 27

                 28   Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All                                                 i
                      Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
   Law Offices
COTCHETT, PITRE &
 MCCARTHY, LLP
                             Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 5 of 35



                      III.    THE COURT SHOULD GRANT PRELIMINARY APPROVAL TO THE
                  1            SETTLEMENTS ............................................................................................................. 11
                  2            A. Legal Standard for Preliminay Approval of Class Action Settlements .................... 11
                  3
                               B. The Settlements Meet the Standards for Preliminary Approval of Class Action
                  4               Settlements ................................................................................................................ 11

                  5                 1. The Settlements Are the Result of Serious, Informed, and Non-Collusive
                                       Negotiations......................................................................................................... 12
                  6
                                    2. There Are No Obvious Deficiencies in the Settlements...................................... 12
                  7
                                    3. There is No Preferential Treatment ..................................................................... 12
                  8
                                    4. The Proposed Settlements Fall Within the Range of Possible Approval ............ 13
                  9
                               C. The Proposed Settlement Classes Satisfy Rule 23 .................................................... 13
                 10
                                    1. Rule 23(a)(1) – Numerosity ................................................................................ 13
                 11
                                    2. Rule 23(a)(2) – Commonality ............................................................................. 13
                 12
                                    3. Rule 23(a)(3) – Typicality ................................................................................... 14
                 13
                                    4. Rule 23(a)(4) – Fair and Adequate Class Representation ................................... 15
                 14
                                    5. The Requirements of Rule 23(b) Are Met In This Case ..................................... 15
                 15
                               D. This Court Should Appoint Interim Class Counsel as Settlement Class Counsel..... 17
                 16
                      IV.     THE PROPOSED PLAN OF ALLOCATION IS FAIR, REASONABLE AND
                 17            ADEQUATE AND SHOULD BE APPROVED ............................................................ 17
                 18
                      V.      THE COURT SHOULD APPROVE IPPS’ NOTICE PLAN .......................................... 19
                 19
                               A. Notice Program Elements .......................................................................................... 19
                 20
                                    1. Direct Mail Component ....................................................................................... 19
                 21
                                    2. Publication Notice Plan ....................................................................................... 20
                 22
                                    3. Dedicated Settlement Website............................................................................. 21
                 23
                                    4. Toll-Free Number ................................................................................................ 21
                 24
                                    5. The Proposed Forms of Notice Comply with Rule 23 and Due Process ............ 22
                 25
                               B. Legal Standard for Notice ......................................................................................... 22
                 26
                               C. IPPs’ Proposed Notice Program Comports with the Requirements of Rule 23 and
                 27               Due Process ............................................................................................................... 22
                 28   Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All                                                ii
                      Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
   Law Offices
COTCHETT, PITRE &
 MCCARTHY, LLP
                            Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 6 of 35



                  1           D. The Court Should Establish a Schedule for the Notice Program and Final Approval
                                 of the Settlements ...................................................................................................... 24
                  2
                      VI.    CONCLUSION ................................................................................................................. 25
                  3

                  4

                  5

                  6

                  7

                  8

                  9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28   Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All                                            iii
                      Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
   Law Offices
COTCHETT, PITRE &
 MCCARTHY, LLP
                            Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 7 of 35



                                                                    TABLE OF AUTHORITIES
                  1
                                                                                                                                                  Page(s)
                  2
                      Cases
                  3

                  4   In re “Agent Orange” Prod. Liab. Litig.,
                         818 F.2d 145 (2d Cir. 1987).................................................................................................... 23
                  5
                      Amchem Prods., Inc. v. Windsor,
                  6     521 U.S. 591 (1997) ................................................................................................................ 17
                  7   Bellinghausen v. Tractor Supply Co.,
                        303 F.R.D. 611 (N.D. Cal. 2014) ...................................................................................... 13, 17
                  8

                  9   Bissonette v. Enter. Leasing Companywest,
                        No. 10-CV-00326-LRH-WGC, 2014 U.S. Dist. LEXIS 132634 (D. Nev. 2014) .................. 24
                 10
                      In re Capacitors Antitrust Litig.,
                 11      No. 14-cv-3264 (N.D. Cal.) .............................................................................................passim

                 12   In re Catfish Antitrust Litig.,
                         826 F. Supp. 1019 (N.D. Miss. 1993) ..................................................................................... 15
                 13
                      In re Cathode Ray Tube (CRT) Antitrust Litig.,
                 14
                         2015 U.S. Dist. LEXIS 170525 (N.D. Cal. Dec. 17, 2015) .................................................... 18
                 15
                      Churchill Vill., L.L.C. v. GE,
                 16     361 F.3d 566 (9th Cir. 2004) .................................................................................................. 23

                 17   In re Citric Acid Antitrust Litig.,
                         145 F. Supp. 2d 1152 (N.D. Cal. 2001) ........................................................................ 8, 18, 19
                 18
                      In re Dynamic Random Access Memory (DRAM) Antitrust Litig.,
                 19      2006 WL 1530166 (N.D. Cal. June 5, 2006) .......................................................................... 14
                 20
                      In re Dynamic Random Access Memory (DRAM) Antitrust Litig.,
                 21      No. M-02-1486 PJH, Dkt. No. 2093 (Oct. 27, 2010) ............................................................. 18

                 22   Fair v. Archdiocese of San Francisco,
                        No. CGC-15-549563 (S.F. Superior Court) ............................................................................ 10
                 23
                      G.F. v. Contra Costa County,
                 24     2015 WL 4606078 (N.D. Cal. July 30, 2015) ..................................................................... 2, 11
                 25
                      In re High-Tech Emp. Antitrust Litig.,
                 26      985 F. Supp. 2d 1167 (N.D. Cal. 2013) .................................................................................. 16

                 27

                 28   Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All                                              iv
                      Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
   Law Offices
COTCHETT, PITRE &
 MCCARTHY, LLP
                            Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 8 of 35



                      In re Lithium Ion Batteries Antitrust Litigation,
                  1      No. 4:13-md-2420-YGR (N.D. Cal.) ...................................................................................... 10
                  2   In re Lloyds’ Am. Trust Fund Litig.,
                  3      No. 96 Civ.1262 RWS, 2002 U.S. Dist. LEXIS 22663 (S.D.N.Y. Nov. 26, 2002)................ 18

                  4   Mangione v. First USA Bank,
                       206 F.R.D. 222 (S.D. Ill. 2001) .............................................................................................. 23
                  5
                      Mendoza v. United States,
                  6     623 F.2d 1338 (9th Cir. 1980) ................................................................................................ 23
                  7   In re Omnivision Technologies, Inc.,
                  8      559 F. Supp. 2d 1036 (N.D. Cal. 2008) .................................................................................. 18

                  9   In re Optical Disk Drive Antitrust Litig.,
                         2016 WL 467444 (N.D. Cal. Feb. 8, 2016) ............................................................................ 14
                 10
                      Petrovic v. AMOCO Oil Co.,
                 11     200 F.3d 1140 (8th Cir. 1999) ................................................................................................ 23
                 12   In re Prudential Ins. Co. of Am. Sales Practices Litig.,
                         177 F.R.D. 216 (D.N.J. 1997) ................................................................................................. 23
                 13

                 14   In re Qualcomm Antitrust Litigation,
                         No. 5:17-md-2773-LHK (N.D. Cal.) ...................................................................................... 10
                 15
                      Ross v. Trex Co.,
                 16     2013 U.S. Dist. LEXIS 29081 (N.D. Cal. Mar. 4, 2013) ........................................................ 23
                 17   Silber v. Mabon,
                         18 F.3d 1449 (9th Cir. 1994) .................................................................................................. 23
                 18
                      Staton v. Boeing Co.,
                 19
                         327 F.3d 938 (9th Cir. 2003) .................................................................................................... 9
                 20
                      In re Tableware Antitrust Litig.,
                 21      484 F. Supp. 2d 1078 (N.D. Cal. 2007) .................................................................................. 11

                 22   In re TFT-LCD Antitrust Litig.,
                         267 F.R.D. 291 (N.D. Cal. 2010) ............................................................................................ 16
                 23
                      Torrisi v. Tucson Elec. Power Co.,
                 24
                        8 F.3d 1370 (9th Cir. 1993) .................................................................................................... 23
                 25
                      UAW v. GMC,
                 26     497 F.3d 615 (6th Cir. 2007) .................................................................................................. 23

                 27

                 28   Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All                                           v
                      Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
   Law Offices
COTCHETT, PITRE &
 MCCARTHY, LLP
                            Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 9 of 35



                      In re Vitamins Antitrust Litig.,
                  1      No. 99-197 TFH, 2000 U.S. Dist. LEXIS 8931 (D.D.C. Mar. 31, 2000) ............................... 18
                  2   In re: Vizio Consumer Privacy Litigation,
                  3      No. 8:16-ml-02693-JLS-KES (C.D. Cal.) .............................................................................. 10

                  4   Walsh v. CorerPower Yoga LLC,
                       No. 16-cv-05610-MEJ, 2017 U.S. Dist. LEXIS 20974 (N.D. Cal. Feb. 14, 2017) ................ 22
                  5
                      Statutes
                  6
                      28 U.S.C. § 1712 ......................................................................................................................... 10
                  7
                      28 U.S.C. § 1713 ......................................................................................................................... 11
                  8

                  9   28 U.S.C. § 1714 ......................................................................................................................... 11

                 10   28 U.S.C § 1715 .......................................................................................................................... 10

                 11   Rules

                 12   Fed. Rule Civ. P. 23 .............................................................................................................passim

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28   Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All                                                  vi
                      Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
   Law Offices
COTCHETT, PITRE &
 MCCARTHY, LLP
                            Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 10 of 35



                  1                      STATEMENT OF THE ISSUES TO BE PRESENTED

                  2           1.    Whether this Court should grant preliminary approval of IPPs’ settlements with the

                  3   Settling Defendants;

                  4           2.    Whether the Court should preliminarily approve IPPs’ plan of allocation for the

                  5   settlements; and

                  6           3.    Whether the Court should approve the proposed class notice program and establish

                  7   a schedule for final approval of IPP’s proposed settlements.

                  8                       MEMORANDUM OF POINTS AND AUTHORITIES

                  9    I.     INTRODUCTION

                 10           Indirect Purchaser Plaintiffs (“IPPs”) move for an order preliminarily approving

                 11   proposed settlements with Defendants (1) Panasonic Corporation and Panasonic Corporation of

                 12   North America (together, “Panasonic”); (2) KOA Corporation and KOA Speer Electronics, Inc.

                 13   (together, “KOA”); (3) ROHM Co. Ltd. and ROHM Semiconductor U.S.A., LLC (together,

                 14   “ROHM”); (4) Kamaya Electric Co., Ltd. and Kamaya Inc. (together, “Kamaya”); and (5)

                 15   Hokuriku Electric Industry Co. and HDK America, Inc. (together, “HDK”) (collectively,

                 16   “Settling Defendants”). The settlements were reached after more than three years of hard-fought

                 17   litigation and significant discovery, are the result of arms-length negotiations, and IPPs believe

                 18   the settlements are in the best interests of the proposed classes. See Declaration of Adam J.

                 19   Zapala (“Zapala Decl.”) ¶ 3.

                 20           The cumulative settlement fund established by these five settlements is $33,400,000.00

                 21   ($33.4 million), which represents an excellent recovery for the Class in light of the facts of the

                 22   case and Defendants’ affected revenue, as more fully described herein.          Specifically, the

                 23   settlement with Panasonic provides a cash payment to IPPs totaling $10,000,000; the KOA

                 24   settlement provides a cash payment of $18,500,000.00; the settlement with ROHM provides for

                 25   a payment totaling $2,000,000.00; the Kamaya settlement provides the IPP class with

                 26   $2,000,000.00; and the HDK settlement is for $900,000.00. These settlements—if finally

                 27   approved—will bring an end to this litigation and put significant money into the hands of the

                 28   victims of this alleged cartel.

   Law Offices        Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All        1
COTCHETT, PITRE &     Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
                         Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 11 of 35



                  1          At the preliminary approval stage, the Court is not asked to make a final determination

                  2   as to whether or not to approve the settlements. G.F. v. Contra Costa County, 2015 WL 4606078,

                  3   at *8–9 (N.D. Cal. July 30, 2015). Instead, the Court is tasked with determining if the settlements

                  4   fall within the range of possible approval and appear to be the product of serious, informed, and

                  5   non-collusive negotiations. Id. These settlements easily meet the standard for preliminary

                  6   approval and for that reason should be approved.

                  7          Additionally, IPPs seek preliminary approval of their plan of allocation. As described

                  8   below, IPPs propose that allocation of the settlement funds be on a pro rata basis and will provide

                  9   cash payments based on the extent of injury suffered by each class member in those states which

                 10   permit indirect purchaser claims. Such pro rata plans of allocation are routinely approved in

                 11   antitrust litigation, and have previously been approved by this Court in Capacitors.

                 12          IPPs’ proposed notice program should also be approved. The proposed notice program

                 13   is a robust, multifaceted program that delivers plain and easy to understand information about

                 14   the settlements. IPPs have retained a recognized national expert, A.B. Data, Inc., that has

                 15   designed a notice program that addresses the specific nature of the settlements and settlement

                 16   classes at issue in this litigation. Specifically, A.B. Data, Inc. is the court-approved notice

                 17   provider and claims administrator in Capacitors, and has proposed class notice programs in that

                 18   litigation that this Court has previously approved. The notice program here, like those approved

                 19   by this Court in Capacitors, includes (1) direct mail notice, (2) publication notice, (3) internet

                 20   and email notice, (4) an earned media plan, (5) e-newsletter notice/banner ads, (6) a case-specific

                 21   website, and (7) a case-specific toll-free number. This comprehensive, multipronged approach

                 22   provides the Classes with the best notice practicable under the circumstances and satisfies Rule

                 23   23 and due process. IPPs’ notice program will fairly apprise potential class members of the

                 24   existence of the above-referenced settlements and their options in relation to those settlements.

                 25   Accordingly, the Court should approve dissemination of class notice and establish a schedule for

                 26   a final approval hearing on the settlements.

                 27

                 28

   Law Offices        Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All         2
COTCHETT, PITRE &     Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
                            Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 12 of 35



                  1   II.     FACTUAL AND PROCEDURAL BACKGROUND

                  2           This case arises from an alleged conspiracy by the Settling Defendants to fix, raise,

                  3   maintain and/or stabilize the price of linear resistors sold in the United States. Zapala Decl. ¶ 9.

                  4   This case has been heavily litigated, with IPPs surviving multiple motions to dismiss. Id. There

                  5   have been significant discovery challenges faced by IPPs, not only with respect to obtaining

                  6   documents and information from Defendants, but also in regard to obtaining documents and

                  7   information from non-party resistor distributors in order to successfully prosecute the case. Id.

                  8           Document discovery was largely closed when the settlements were reached. Zapala Decl.

                  9   ¶ 12. Defendants had produced roughly 2,752,883 documents to IPPs, comprised of 10,563,206

                 10   pages. Id. This information was in IPPs’ possession and had largely been analyzed prior to

                 11   reaching these settlements. Id. At the time of reaching these settlements, therefore, IPPs and the

                 12   Settling Defendants were well-informed about the facts, damages, and defenses relevant to this

                 13   litigation. Id. ¶ 13.

                 14           IPPs have successfully navigated many factual and legal challenges in prosecuting this

                 15   case, but there is still much work to be done should these settlements not be approved. Had the

                 16   parties not settled, IPPs would have had to engage in extensive and expensive expert work in

                 17   connection with formal class certification and summary judgment proceedings. And there are

                 18   no guarantees at trial: trying a complex class action such as this one would be particularly lengthy

                 19   and costly. Indeed, there should be no dispute that the proposed settlements are the result of a

                 20   fair evaluation of the merits of the case after years of extensive litigation.

                 21           A. Settlement Efforts with the Settling Defendants

                 22           IPPs engaged in extensive settlement negotiations with each of the Settling Defendants.

                 23   Zapala Decl. ¶¶ 23-27. The parties held in-person and telephonic meetings as well as exchanged

                 24   information, including affected revenue figures, and settlement proposals. Id. Two of the

                 25   settlements were reached with the aid of a mediator. Id. ¶¶ 23, 26. The proposed settlements

                 26   were arrived at only after both sides had the opportunity to be fully informed of litigation risks

                 27   and the relative strengths and weaknesses of their positions. Id. ¶¶ 23-27. Additionally, as noted,

                 28   these settlements were only reached after substantial discovery in this case.

   Law Offices        Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All          3
COTCHETT, PITRE &     Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
                         Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 13 of 35



                  1          B. Settlement Class Definitions

                  2          The class definition for these settlements are substantially identical to each other: “All

                  3   persons and entities in the United States who purchased one or more Linear Resistor(s), from a

                  4   resistor distributor not for resale which Defendants, or their current or former subsidiaries, or any

                  5   of their co-conspirators manufactured, between January 1, 2003 and August 20, 2015.” See

                  6   Zapala Decl., Ex. 1, KOA Settlement Agreement, ¶ 1(f); Zapala Decl., Ex. 2, Panasonic

                  7   Settlement Agreement, ¶ 1(e); Zapala Decl., Ex. 3, ROHM Settlement Agreement, ¶ 1(f); Zapala

                  8   Decl., Ex. 4, Kamaya Settlement Agreement, ¶ 1(f); Zapala Decl., Ex. 5, HDK Settlement

                  9   Agreement, ¶ 1(f).

                 10          C. Settlement Consideration

                 11              1. KOA

                 12          With the assistance of a nationally-renowned mediator, KOA has paid $18,500,000 to

                 13   settle IPPs’ claims. See Zapala Decl., Ex. 1, KOA Settlement Agreement ¶1(cc). KOA has also

                 14   agreed to prospective injunctive relief. Id. ¶15. In addition, KOA has agreed to provide

                 15   substantial cooperation to the IPPs in the event any of the settlements are not finally approved

                 16   and the IPPs have to return to litigating against any of the currently Settling Defendants. This

                 17   agreed-to cooperation includes providing IPPs with business documents related to the alleged

                 18   conspiracy and making current employees available for interviews, depositions, and trial

                 19   testimony. Id. at ¶¶ 32–35. Based on IPPs’ analysis of KOA’s affected revenue numbers, this

                 20   settlement represents approximately 8.5% of KOA’s affected commerce (approximately $217.5

                 21   million in affected sales to distributors during the proposed class period). Id. ¶ 16.

                 22              2. Panasonic

                 23          IPPs’ settlement with Panasonic requires it to pay $10,000,000. See Zapala Decl., Ex. 2,

                 24   Panasonic Settlement ¶1(cc). Panasonic has also agreed to prospective injunctive relief. Id. ¶

                 25   14. In addition, Panasonic has agreed to provide cooperation to IPPs in further prosecuting this

                 26   action against other Defendants should IPPs remain litigating with any defendant. Id. ¶¶ 28-30.

                 27   IPPs calculate that this settlement represents approximately 6.2% of Panasonic’s sales to

                 28   distributors (approximately $161.2 million) during the relevant period. Id. ¶ 17.

   Law Offices        Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All           4
COTCHETT, PITRE &     Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
                          Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 14 of 35



                  1              3. ROHM

                  2          ROHM has agreed to pay $2,000,000 to settle IPPs’ claims. See Zapala Decl., Ex. 3,

                  3   ROHM Settlement Agreement ¶1(dd).             IPPs calculate that this settlement represents

                  4   approximately 8.8% of ROHM’s affected commerce (approximately $22.6 million in sales to

                  5   distributors during the class period). Zapala Decl. ¶ 18. In addition, ROHM agreed to provide

                  6   IPPs with evidence to demonstrate the existence of a conspiracy, including producing documents

                  7   related to communications and meetings utilized by Defendants to conspire, fix, raise, maintain

                  8   and/or stabilize the prices of resistors, as well as making current or former employees available

                  9   for interviews, depositions, and testimony at trial. Zapala Decl., Ex. 3, ROHM Settlement

                 10   Agreement ¶¶ 32-35. This cooperation provision provided IPPs’ leverage in negotiations with

                 11   the Panasonic and KOA defendants and enabled IPPs to achieve the excellent results they

                 12   obtained. Zapala Decl. ¶¶ 28-29.

                 13              4. Kamaya

                 14          Kamaya will pay $2,000,000 to settle IPPs’ claims. See Zapala Decl., Ex. 4, Kamaya

                 15   Settlement Agreement ¶1(dd). Kamaya has also agreed to prospective injunctive relief. Id. ¶15.

                 16   Like ROHM, Kamaya agreed to a settlement in principle at an earlier litigation juncture than

                 17   Panasonic and KOA, and agreed to provide substantial cooperation to the IPPs. Id. at ¶¶ 32–36;

                 18   Zapala Decl. ¶28. Kamaya’s agreement to provide cooperation to IPPs similarly provided

                 19   settlement leverage with Panasonic and KOA. Zapala Decl. ¶29. Based on transactional data

                 20   produced to IPPs during the course of litigation, IPPs have calculated that Kamaya’s relevant

                 21   commerce (affected sales to distributors in the United States during the class period) was

                 22   approximately $13.7 million. Id. ¶ 19. Accordingly, this settlement represents 14.6% of

                 23   Kamaya’s affected commerce as calculated by IPPs. 1 Id.

                 24

                 25   1
                             Kamaya itself is unable to verify IPPs’ calculation regarding the percentage of its volume
                 26   of commerce that the settlement represents. Verification of Kamaya’s “relevant commerce” by
                      Kamaya itself would require an extensive independent review of its transactional data, which
                 27   IPPs’ experts have performed. If anything, Kamaya believes that IPPs have overestimated
                      Kamaya’s total volume of commerce, which, if true, would only increase the percentage that
                 28   IPPs recovered.

   Law Offices        Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All       5
COTCHETT, PITRE &     Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
                         Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 15 of 35



                  1               5. HDK

                  2          With the assistance of a mediator, HDK has agreed to pay $900,000 to settle IPPs’ claims.

                  3   See Zapala Decl., Ex. 5, HDK Settlement Agreement ¶1(cc). Like other Settling Defendants,

                  4   HDK has agreed to prospective injunctive relief. Id. ¶15. IPPs settled their claims with HDK

                  5   before any other defendant and HDK agreed to provide substantial cooperation to the IPPs in

                  6   addition to the cash settlement. Id. at ¶¶ 32–35; Zapala Decl. ¶ 26. HDK’s agreement to provide

                  7   cooperation provided IPPs with substantial settlement leverage with other Settling Defendants.

                  8   Zapala Decl. ¶¶ 29. Based on IPPs’ expert calculation, this settlement represents more than 300%

                  9   of HDK’s affected commerce (approximately $279,000 in affected sales to distributors during

                 10   the class period). Id. ¶ 20.

                 11         D. Information on the Settlements – Northern District of California Guidance

                 12             1. Differences Between Settlement Class and Class Defined in Complaint

                 13          There are no material differences between the settlement classes and the classes alleged

                 14   in the complaint. The Settling Defendants are alleged to have participated in the conspiracy from

                 15   at least 2003 through such time as the anticompetitive effects of Defendants’ conduct ceased.

                 16   Zapala Decl. ¶ 30; see also IPPs’ Second Amended Consolidated Complaint (“Complaint”) ¶¶

                 17   246, 248 (Dkt. 402). The end of the Settlement Class Period for each settlement is August 20,

                 18   2015, the date of the complaints being filed in this action. Zapala Decl. ¶ 30. IPPs’ experts

                 19   estimated that this is approximately the end of when the anticompetitive effects of Defendants’

                 20   conspiracy would have been felt. Id. It is also worth noting that there are no material differences

                 21   between the proposed Resistors settlement class, and those that have been preliminarily and

                 22   finally approved in the Capacitors litigation.

                 23              2. Differences Between Claims Released and Claims in Complaint

                 24          The settlements release IPPs’ claims against KOA, Panasonic, ROHM, Kamaya, and

                 25   HDK, that were or could have been asserted in the IPPs’ Complaint based on the underlying facts

                 26   of the case. See Zapala Decl., Ex. 1, KOA Settlement Agreement ¶ 1(y); Ex. 2, Panasonic

                 27   Settlement Agreement, ¶ 1(y); Ex. 3, ROHM Settlement Agreement ¶ 1(z); Ex. 4, Kamaya

                 28   Settlement Agreement ¶ 1(z); Ex. 5, HDK Settlement Agreement ¶ 1(y).

   Law Offices        Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All         6
COTCHETT, PITRE &     Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
                          Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 16 of 35



                  1          IPPs have not released any claims against the Settling Defendants for product liability,

                  2   breach of contract, breach of warranty or personal injury, or any other claim unrelated to the

                  3   allegations in the Action. See Zapala Decl., Ex. 1, KOA Settlement Agreement ¶ 14; Ex. 2,

                  4   Panasonic Settlement Agreement, ¶ 1(y); Ex. 3, ROHM Settlement Agreement ¶ 14; Ex. 4,

                  5   Kamaya Settlement Agreement ¶ 14; Ex. 5, HDK Settlement Agreement ¶ 14. The releases in

                  6   the foregoing settlement agreements are of the same type and scope as those that have previously

                  7   been preliminarily and finally approved by this Court in Capacitors. 2

                  8              3. Settlement Recovery Versus Potential Trial Recovery

                  9          As discussed above, the settlements represent a significant amount of Settling

                 10   Defendants’ relevant commerce during the class period. Zapala Decl. ¶ 16. IPPs have calculated

                 11   that Settling Defendants’ cumulative commerce to distributors during the class period is

                 12   approximately $415.3 million on a joint and several basis. Zapala Decl. ¶ 31. The cumulative

                 13   settlement of $33.4 million represents 8.04% of this cumulative commerce. In terms of damages,

                 14   this would mean an 8.04% overcharge assuming 100% pass-through to the IPP classes. This is

                 15   an excellent result for the class. This Court will recall that the overcharge percentages for

                 16   damages in the IPPs’ expert report in support of class certification in Capacitors included lower

                 17   overcharge percentages than those recovered here.

                 18          Additionally, there is the potential that no classes are certified in this action, or are

                 19   certified for a shorter period than would be proposed by IPPs. This Court has yet to rule on IPPs’

                 20   motion for class certification in the Capacitors litigation. And while this Court did just recently

                 21   certify the class of Direct Purchaser Plaintiffs’ in Capacitors, these Resistors settlements were

                 22   reached well before the Court’s decision in Capacitors. There is also the very real potential in

                 23   this case for certain Defendants to become insolvent during the pendency of this litigation;

                 24   Defendants in this action operate on extremely slim margins. The foregoing represent just a few

                 25
                      2
                 26     See Capacitors, Master File No. 3:14-cv-03264-JD, Dkt. 1456 (Jan. 30, 2017) (order
                      preliminarily approving Round 1 settlements), Dkt. 1934 (Oct. 30, 2017) (order finally approving
                 27   Round 1 settlements), Dkt. 2009 (Jan. 10, 2018) (order preliminarily approving Round 2
                      settlements), Dkt. 2151 (May 25, 2018) (same), Dkt. 2212 (Oct. 18, 2018) (order finally
                 28   approving Round 2 settlements).

   Law Offices        Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All         7
COTCHETT, PITRE &     Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
                         Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 17 of 35



                  1   of the risks to IPPs’ success. Even at this point, however, IPPs believe that the settlements reflect

                  2   a fair and reasonable compromise in light of the potential trial recovery, the ongoing costs of this

                  3   litigation which would be taken from the settlement funds, the attendant risks, and the delay in

                  4   payment to the class. Moreover, with respect to procedural fairness, these settlements come after

                  5   substantial litigation and discovery in this action.

                  6            4. Fairness of the Allocation of the Settlement Funds

                  7          IPPs propose that allocation of the settlement funds will be on a pro rata basis, based on

                  8   the type and extent of injury suffered by each class member in those states which permit indirect

                  9   purchaser antitrust claims. “A plan of allocation that reimburses class members based on the

                 10   type and extent of their injuries is generally reasonable.” In re Citric Acid Antitrust Litig., 145

                 11   F. Supp. 2d 1152, 1154 (N.D. Cal. 2001). A similar plan of allocation has already been approved

                 12   in substance by this Court. See, e.g., In re Capacitors Antitrust Litig., No. 14-cv-3264, ECF No.

                 13   1934, ¶12 (N.D. Cal. Oct. 30, 2017).

                 14            5. Attorneys’ Fees and Reimbursement of Litigation Expenses

                 15          IPPs propose to notify the class that they will not seek more than 30% of the cumulative

                 16   settlement fund in attorneys’ fees.        To date, IPP counsel’s lodestar is approximately

                 17   $12,716,451.00 based on 34,449.60 hours billed. Thus, it is inevitable that any fee award will

                 18   result in a negative multiplier, demonstrating the reasonableness of the fees sought. IPP counsel

                 19   reserves the right to further vet this attorney time, and to exercise additional billing judgment to

                 20   eliminate any time Class Counsel believes was not of value to the class. Additionally, IPPs will

                 21   seek reimbursement of litigation costs and expenses, including expert fees. To date, IPP counsel

                 22   have incurred approximately $1,326,570.30 in litigation costs and expenses. IPPs reserve the

                 23   right to seek less than the 30% amount and will submit their attorneys’ fees and litigation

                 24   expenses motion at least 35 days in advance of the opt-out and objection deadline. The attorneys’

                 25   fees and reimbursement of litigation expenses motion will also be posted on the IPP settlement

                 26   website at least 35 days prior to the objection and opt-out deadline, as is customary in this type

                 27   of litigation. Additionally, IPPs will seek reimbursement of reasonable litigation expenses.

                 28

   Law Offices        Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All           8
COTCHETT, PITRE &     Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
                         Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 18 of 35



                  1            6. Incentive Awards

                  2          The named Settlement Class Representatives will seek incentive awards in the amount of

                  3   $2,500 each. These incentive awards are to compensate the class representatives for the

                  4   substantial time and effort on behalf of the class spent participating in the litigation, searching

                  5   for and collecting documents, and responding to interrogatories. As will be set forth in a

                  6   subsequent motion, IPPs believe that this amount is reasonable in light of the excellent results

                  7   achieved for the settlement classes, and this Court’s decisions regarding class representative

                  8   incentive awards. See Staton v. Boeing Co., 327 F.3d 938, 977 (9th Cir. 2003).

                  9            7. Claim Forms

                 10         Because these settlements completely resolve the IPP Resistors litigation, IPPs also

                 11   propose beginning their claims process as soon as practicable after the settlements are

                 12   preliminarily approved. Accordingly, in this regard, IPPs propose to use a claim form that

                 13   contains some pre-populated data, to the extent it exists for a particular class member, obtained

                 14   from resistors distributors during the course of litigation. Class members will also be invited to

                 15   supplement the pre-populated portion of the claim forms. A copy of IPPs’ proposed claim form

                 16   can be found as Exhibit 3 to the Declaration of Eric Schachter. In Interim Class Counsel’s view

                 17   and experience—supplemented by advice from their notice expert, AB Data—pre-populating the

                 18   claim forms with potential award amounts will have the effect of greatly increasing the rate at

                 19   which putative class members submit claims. In Class Counsel’s view, this is a very good thing.

                 20         IPPs’ proposed claims administrator estimates that between 5 and 20% of class members

                 21   will submit a claim form; this estimate is based on A.B. Data’s experience administering similar

                 22   class actions. Schachter Decl., ¶ 10.

                 23            8.    Reversions

                 24         The settlements are non-reversionary; there is no circumstance under which money

                 25   originally designated for class recovery will revert to any defendant once the Court finally

                 26   approves the Settlements.

                 27

                 28

   Law Offices        Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All         9
COTCHETT, PITRE &     Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
                         Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 19 of 35



                  1            9.    Settlement Administration

                  2          A.B. Data is the proposed settlement notice and claims administrator. A.B. Data was

                  3   chosen as the proposed settlement notice and claims administrator after an extensive competitive

                  4   bidding process. Interim Class Counsel solicited and received notice and claims administration

                  5   proposals from five nationally-recognized class action notice and claims administrators. The

                  6   proposals that counsel received were consistent in that they included a direct notice program for

                  7   those class members whose addresses are known through non-party data produced in the

                  8   litigation, a targeted publication notice program, and a proposal to pay class members making

                  9   claims via checks. A.B. Data was selected on the basis of the robustness of its proposed

                 10   publication notice plan, as well as its cost efficiency. In addition to this case, Cotchett, Pitre, &

                 11   McCarthy, LLP has engaged A.B. Data in five other matters over the last two years: In re

                 12   Capacitors Antitrust Litigation, No. 3:14-cv-03264-JD (N.D. Cal.); In re: Vizio Consumer

                 13   Privacy Litigation, No. 8:16-ml-02693-JLS-KES (C.D. Cal.); In re Lithium Ion Batteries

                 14   Antitrust Litigation, No. 4:13-md-2420-YGR (N.D. Cal.); In re Qualcomm Antitrust Litigation,

                 15   No. 5:17-md-2773-LHK (N.D. Cal.); and Fair v. Archdiocese of San Francisco, No. CGC-15-

                 16   549563 (S.F. Superior Court).

                 17          It is anticipated that notice and claims administration will cost approximately between

                 18   $500,000 and $750,000; this cost estimate is based on an estimated claims submission rate of 5

                 19   to 20%. Schachter Decl., ¶ 10. Notice and claims administration expenses will be paid from the

                 20   Settlement Funds, as permitted by the Settlement Agreements.

                 21            10.    Class Action Fairness Act

                 22         Pursuant to the terms of the Settlement Agreements and the requirements of the Class

                 23   Action Fairness Act, 28 U.S.C § 1715, all notices required will be, or already have been, provided

                 24   by the Settling Defendants. See KOA Settlement Agreement ¶ 59; Panasonic Settlement

                 25   Agreement ¶ 53; ROHM Settlement Agreement ¶ 59; Kamaya Settlement Agreement ¶ 60; HDK

                 26   Settlement Agreement ¶ 59.

                 27         The Settlements substantively comply with the Class Action Fairness Act.                  The

                 28   Settlements do not include coupons. See 28 U.S.C. § 1712. No class member will be “obligated

   Law Offices        Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All           10
COTCHETT, PITRE &     Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
                             Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 20 of 35



                  1    to pay sums to class counsel that would result in a net loss to the class member[.]” See 28 U.S.C.

                  2    § 1713. The Settlements do not provide “for the payment of greater sums to some class members

                  3    than to others solely on the basis that the class members to whom the greater sums are to be paid

                  4    are located in closer geographic proximity to the court.” See 28 U.S.C. § 1714.

                  5            11.    Comparable Class Settlements

                  6             Tables showing information regarding comparable settlements are included in Appendix

                  7    A to this motion.

                  8   III.     THE COURT SHOULD GRANT PRELIMINARY APPROVAL TO THE
                               SETTLEMENTS
                  9
                               A. Legal Standard for Preliminary Approval of Class Action Settlements
                 10

                 11           “The Ninth Circuit maintains a ‘strong judicial policy’ that favors the settlement of class

                 12    actions.” G.F. v. Contra Costa County, 2015 WL 4606078, at *8 (N.D. Cal. July 20, 2015).

                 13    Requesting preliminary approval is the first step in the settlement process. Newberg on Class

                 14    Actions § 13:10 (5th ed.). When asked to grant preliminary approval of a class action settlement,

                 15    courts determine whether proposed settlements: (1) appear to be the product of serious, informed,

                 16    non-collusive negotiations; (2) have no obvious deficiencies; (3) do not improperly grant

                 17    preferential treatment to class representatives or segments of the class; and (4) fall within the

                 18    range of possible approval. In re Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1079 (N.D.

                 19    Cal. 2007); see also Manual for Complex Litigation, Fourth, § 21.632 (“The judge must make a

                 20    preliminary determination on the fairness, reasonableness, and adequacy of the settlement terms

                 21    and must direct the preparation of notice of the certification, proposed settlement, and date of the

                 22    final fairness hearing.”).

                 23            B. The Settlements Meet the Standards for Preliminary Approval of Class Action
                                  Settlements
                 24

                 25             The settlements meet the standards for preliminary approval because they were the result

                 26    of serious, informed, and non-collusive negotiations. There are also no obvious deficiencies in

                 27    the settlements—the settlements do not grant preferential treatment to the class representatives

                 28    or any subset of the classes, and the settlements fall within the range of possible approval. As

   Law Offices         Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All          11
COTCHETT, PITRE &      Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
                         Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 21 of 35



                  1   such, preliminary approval of the settlements is appropriate and warranted.

                  2               1.   The Settlements Are the Result of Serious, Informed, and Non-Collusive
                                       Negotiations
                  3

                  4          IPPs and the five Settling Defendants are represented by highly-skilled antitrust counsel

                  5   who are knowledgeable of the law and have extensive experience with complex antitrust

                  6   lawsuits. Zapala Decl. ¶ 14. IPPs and the Settling Defendants have been heavily litigating this

                  7   case for more than three years. Id. The settlements were reached after Defendants had produced

                  8   millions of documents and the parties were engaged in depositions. At the time of reaching these

                  9   settlements, therefore, IPPs and the Settling Defendants were well-informed about the facts,

                 10   damages, and defenses relevant to this litigation.

                 11          Moreover, throughout this litigation, the Settling Defendants have vigorously contested

                 12   this case, challenging IPPs’ legal theories of liability, whether the facts support Defendants’ level

                 13   of involvement in such a conspiracy, and the damages for which each Defendant may be liable.

                 14   Zapala Decl. ¶ 14. The settlements before the Court, therefore, are the result of serious and

                 15   informed negotiations. Additionally, there has been no collusion between the settling parties.

                 16   As a result of the foregoing procedural fairness, the settlements are entitled to a presumption of

                 17   approval.

                 18               2.   There Are No Obvious Deficiencies in the Settlements

                 19          As set forth above, the settlements were the result of serious analysis and consideration

                 20   of the significant risks faced by both sides and there are no obvious deficiencies in the

                 21   settlements. For example, the size of each individual settlement is commensurate with the

                 22   respective market share of that Settling Defendant. The settlements were reached with full

                 23   appreciation of the risks faced by both sides.

                 24               3. There is No Preferential Treatment

                 25          There is no preferential treatment of any class representative or any segment of the

                 26   classes. All indirect purchasers of resistors with a right to recover will have an ability to submit

                 27   a claim for a pro rata share of the settlement funds based on the resistors they purchased. The

                 28   settlement agreements do not provide for any preferential treatment to them or to any segment

   Law Offices        Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All           12
COTCHETT, PITRE &     Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
                         Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 22 of 35



                  1   of the classes. This element in favor of preliminary approval is met.

                  2              4. The Proposed Settlements Fall Within the Range of Possible Approval

                  3          For the reasons stated above, IPPs believe that the proposed Settlements fall within the

                  4   range of possible approval and should be preliminarily approved. Additionally, this case did not

                  5   have the benefit of a government prosecution in parallel, and IPPs did not have the benefit of a

                  6   cooperating ACPERA applicant who is obligated by the law to provide cooperation. Moreover,

                  7   Interim Class Counsel’s experience in the Capacitors litigation has greatly informed its judgment

                  8   about the reasonableness of the settlements in this case. See Zapala Decl. ¶ 32. Class Counsel

                  9   strongly believes that the proposed settlements are fair and reasonable.

                 10         C. The Proposed Settlement Classes Satisfy Rule 23

                 11         This action is appropriate for class treatment. Class certification is appropriate when the

                 12   proposed class and the proposed class representatives meet the four prerequisites of Rule 23(a):

                 13   (1) numerosity; (2) common questions of law or fact; (3) typicality; and (4) fair and adequate

                 14   class representation. Rule 23(a). Additionally, a class must satisfy one of the criteria in Rule

                 15   23(b). Rule 23(b). The Settlement Classes in these settlements meet all Rule 23 requirements.

                 16              1. Rule 23(a)(1) – Numerosity

                 17          The first prerequisite for certifying a class is that “the class is so numerous that joinder

                 18   of all members is impracticable.” Rule 23(a)(1). In this case, IPPs seek to certify a class of all

                 19   individuals or entities who purchased from a distributor one or more linear resistors

                 20   manufactured by a Defendant. There are hundreds of thousands of class members, such that

                 21   joinder of all is impracticable.    “There is no exact class size that meets the numerosity

                 22   requirement; rather, where the exact size of the class is unknown but general knowledge and

                 23   common sense indicate that if it is large, the numerosity requirement is satisfied.” Bellinghausen

                 24   v. Tractor Supply Co., 303 F.R.D. 611, 616 (N.D. Cal. 2014) (internal quotation marks omitted).

                 25   Therefore, the first prerequisite of Rule 23(a) is met.

                 26               2. Rule 23(a)(2) – Commonality

                 27          The second prerequisite for certifying a class is that “there are questions or law or fact

                 28   common to the class.” Rule 23(a)(2). In horizontal price-fixing antitrust cases, such as this one,

   Law Offices        Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All         13
COTCHETT, PITRE &     Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
                          Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 23 of 35



                  1   common questions of law and fact, and their predominance, are presumed because the core issue

                  2   in such a case is whether or not there was a conspiracy amongst conspirators to fix, raise,

                  3   maintain, and/or stabilize prices and whether such price-fixing occurred. Newberg on Class

                  4   Actions § 20:23 (5th ed.). “Because the gravamen of a price-fixing claim is that the price in a

                  5   given market is artificially high, there is a presumption that an illegal price-fixing scheme

                  6   impacts upon all purchasers of a price-fixed product in a conspiratorially affected market.”

                  7   Rubber Chems., 232 F.R.D. at 352 (internal quotation marks and citation omitted). Courts have

                  8   consistently found that “[c]ommon issues predominate in proving an antitrust violation ‘when

                  9   the focus is on the defendants’ conduct and not on the conduct of the individual class members.’”

                 10   In re Dynamic Random Access Memory (DRAM) Antitrust Litig., 2006 WL 1530166, at *7 (N.D.

                 11   Cal. June 5, 2006).

                 12           In this case, common questions of fact and law predominate over individual questions.

                 13   IPPs allege that Defendants engaged in a conspiracy to fix, raise, maintain and/or stabilize the

                 14   price of linear resistors. The common questions of fact or law facing the Court include whether

                 15   the Defendants in fact entered into an illegal agreement to fix, raise, maintain and/or stabilize the

                 16   price of resistors; whether the antitrust conspiracy did, in fact, result in the artificial inflation of

                 17   the price of resistors; and whether those overcharges were passed on to the classes. The second

                 18   prerequisite of Rule 23(a) is met.

                 19               3. Rule 23(a)(3) – Typicality

                 20           The third prerequisite for certifying a class is that “the claims or defenses of the

                 21   representative parties are typical of the claims or defenses of the class.”            Rule 23(a)(3).

                 22   “[T]ypicality results if the representative plaintiffs’ claims arise[ ] from the same event, practice

                 23   or course of conduct that gives rise to the claims of the absent class members and if their claims

                 24   are based on the same legal or remedial theory.” In re Optical Disk Drive Antitrust Litig., 2016

                 25   WL 467444, at *11 (N.D. Cal. Feb. 8, 2016). Typicality is easily satisfied in cases involving

                 26   horizontal price-fixing because “in instances wherein it is alleged that the defendants engaged in

                 27   a common scheme relative to all members of the class, there is a strong assumption that the

                 28   claims of the representative parties will be typical of the absent class members.” In re Catfish

   Law Offices        Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All              14
COTCHETT, PITRE &     Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
                         Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 24 of 35



                  1   Antitrust Litig., 826 F. Supp. 1019, 1035 (N.D. Miss. 1993).

                  2          In this case, IPPs’ theory is that Defendants illegally fixed, raised, maintained, and/or

                  3   stabilized the price of resistors and that the artificially inflated prices charged by Defendants for

                  4   their resistors affected the price paid by indirect purchasers of resistors. All class representatives

                  5   purchased one or more resistors from a distributor that was manufactured by Defendants. The

                  6   class representatives are seeking damages under the same legal theories as absent class members.

                  7   Because the class representatives’ claims are typical of the members of the class, the third

                  8   prerequisite of Rule 23(a) is met.

                  9                 4. Rule 23(a)(4) – Fair and Adequate Class Representation

                 10          The fourth prerequisite for certifying a class is that “the representative parties will fairly

                 11   and adequately protect the interests of the class.” Rule 23(a)(4). “Resolution of two questions

                 12   determines legal adequacy: (1) do the named plaintiffs and their counsel have any conflicts of

                 13   interest with other class members and (2) will the named plaintiffs and their counsel prosecute

                 14   the action vigorously on behalf of the class?” Hanlon, 150 F.3d at 1020. The interests of the

                 15   class representatives and their counsel are completely aligned with the interests of the absent

                 16   class members. The class representatives suffered the same injury as the absent class members

                 17   in that they paid artificially-inflated prices for resistors. IPPs’ counsel also has the same interest

                 18   in proving that Defendants engaged in an illegal antitrust conspiracy which resulted in artificial

                 19   inflation of the price of resistors. The vigor with which the class representatives and their counsel

                 20   have prosecuted this case is well documented in the docket of this case. IPPs have expended

                 21   considerable time, energy, and resources in gathering evidence in support of their case and in

                 22   contesting Defendants’ efforts to dismiss or minimize their case, much of which is documented

                 23   in the hundreds of docket entries in this case.

                 24                 5. The Requirements of Rule 23(b) Are Met In This Case

                 25          Once the prerequisites of Rule 23(a) are met, a prospective class must satisfy only one of

                 26   four Rule 23(b) requirements to continue as a class. Rule 23(b)(1) allows class actions when

                 27   prosecuting separate actions by individual members would create a risk of either inconsistent or

                 28   varying adjudication of claims, or adjudication with respect to individual class members would

   Law Offices        Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All            15
COTCHETT, PITRE &     Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
                         Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 25 of 35



                  1   dispose of the claims of those with the class who are not part of the litigation or would

                  2   substantially impair or impede their right to protect their interests. Rule 23(b)(1). Rule 23(b)(3)

                  3   allows class actions when common questions of law or fact predominate such that a class action

                  4   is superior to other available methods for fairly and efficiently adjudicating the controversy. Rule

                  5   23(b)(3).

                  6          IPPs believe that the requirements of Rule 23(b) are met. IPPs have alleged a horizontal

                  7   price-fixing conspiracy of resistors that is nationwide in scope. Multiple individual actions

                  8   relating to the nature and scope of the Defendants’ price-fixing conspiracy of resistors creates a

                  9   high risk of inconsistent and varying adjudication of claims. Rule 23(b)(1). In addition, IPPs in

                 10   this case allege that Defendants have engaged in actions that apply generally to the entire class

                 11   in that Defendants have conspired to illegally fix, raise, maintain, and/or stabilize the price of

                 12   resistors such that individuals and entities in the United States are paying an inflated price for

                 13   such resistors.

                 14          Additionally, common questions of law or fact predominate in this case. “[I]f common

                 15   questions are found to predominate in an antitrust action . . . courts generally have ruled that the

                 16   superiority prerequisite of Rule 23(b)(3) is satisfied.” In re TFT-LCD Antitrust Litig., 267 F.R.D.

                 17   291, 314 (N.D. Cal. 2010). To determine whether or not a class action is the superior method of

                 18   adjudication, courts look to the four factors from Rule 23(b)(3): “(1) the interest of each class

                 19   member in individually controlling the prosecution or defense of separate actions; (2) the extent

                 20   and nature of any litigation concerning the controversy already commenced by or against the

                 21   class; (3) the desirability of concentrating the litigation of the claims in the particular forum; and

                 22   (4) the difficulties likely to be encountered in the management of a class action.” In re High-

                 23   Tech Emp. Antitrust Litig., 985 F. Supp. 2d 1167, 1227 (N.D. Cal. 2013). Rule 23(b)(3)’s

                 24   “predominance” requirement is relaxed in the settlement context. “Confronted with a request for

                 25   settlement-only class certification, a district court need not inquire whether the case, if tried,

                 26   would present intractable management problems . . . for the proposal is that there be no trial.”

                 27   Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620 (1997).

                 28          The alleged antitrust conspiracy in this case is appropriate for Rule 23(b)(3) resolution.

   Law Offices        Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All            16
COTCHETT, PITRE &     Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
                            Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 26 of 35



                  1   The damages of each individual class member are generally too small to warrant bringing an

                  2   individual lawsuit but the total damages in aggregate for the class members are significant, which

                  3   favors resolution by class action. “The policy at the very core of the class action mechanism is

                  4   to overcome the problem that small recoveries do not provide the incentive for any individual to

                  5   bring a solo action prosecuting his or her rights. A class action solves this problem by

                  6   aggregating the relatively paltry potential recoveries into something worth someone’s . . . labor.”

                  7   Amchem, 521 U.S. at 617 (quotations omitted). Given the facts of this case, the class action is

                  8   superior to alternative methods of adjudicating this controversy.

                  9           D. This Court Should Appoint Interim Class Counsel as Settlement Class Counsel

                 10           Under Rule 23(g)(1), when certifying a class, including for settlement purposes, the Court

                 11   should appoint class counsel. Rule 23(g)(1); see also Bellinghausen, 303 F.R.D. at 618. When

                 12   appointing class counsel, the Court must consider: “(i) the work counsel has done in identifying

                 13   or investigating potential claims in the action; (ii) counsel’s experience in handling class actions,

                 14   other complex litigation, and the types of claims asserted in the action; (iii) counsel’s knowledge

                 15   of the applicable law; and (iv) the resources that counsel will commit to representing the class.”

                 16   Rule 23(g)(1)(A). Cotchett, Pitre & McCarthy, LLP (“CPM”) is recognized as one of the top

                 17   litigation firms in the United States, and its antitrust team is recognized as experts in the field.

                 18   In this case, the skill and ability of CPM is not theoretical. This Court has had the opportunity

                 19   to personally observe CPM’s litigation skill and knowledge of antitrust law, as well as the

                 20   resources that CPM has committed to this case. CPM respectfully believes that it meets and

                 21   exceeds the requirements for appointment as Settlement Class Counsel for these settlements.

                 22   IV.     THE PROPOSED PLAN OF ALLOCATION IS FAIR, REASONABLE AND
                              ADEQUATE AND SHOULD BE APPROVED
                 23

                 24           “Approval of a plan for the allocation of a class settlement fund is governed by the same

                 25   legal standards that are applicable to approval of the settlement; the distribution plan must be

                 26   ‘fair, reasonable and adequate.’” In re Citric Acid Antitrust Litig., 145 F. Supp. 2d 1152, 1154

                 27   (N.D. Cal. 2001) (internal citations omitted). When allocating funds, “[i]t is reasonable to

                 28   allocate the settlement funds to class members based on the extent of their injuries or the strength

   Law Offices        Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All           17
COTCHETT, PITRE &     Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
                         Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 27 of 35



                  1   of their claims on the merits.” In re Omnivision Technologies, Inc., 559 F. Supp. 2d 1036, 1045-

                  2   46 (N.D. Cal. 2008) (internal citations omitted) (approving securities class action settlement

                  3   allocation on a “per-share basis”).

                  4          Pro rata distribution has frequently been determined by courts to be fair, adequate, and

                  5   reasonable. See In re Cathode Ray Tube (CRT) Antitrust Litig., 2015 U.S. Dist. LEXIS 170525,

                  6   at *198-200 (N.D. Cal. Dec. 17, 2015) (approving pro rata plan of allocation based upon

                  7   proportional value of price-fixed component in finished product); In re Dynamic Random Access

                  8   Memory (DRAM) Antitrust Litig., No. M-02-1486 PJH, Dkt. No. 2093, at *2 (Oct. 27, 2010)

                  9   (Order Approving Pro Rata Distribution); In re Vitamins Antitrust Litig., No. 99-197 TFH, 2000

                 10   U.S. Dist. LEXIS 8931, at *32 (D.D.C. Mar. 31, 2000) (“Settlement distributions, such as this

                 11   one, that apportions funds according to the relative amount of damages suffered by class

                 12   members have repeatedly been deemed fair and reasonable.”) (citations omitted); In re Lloyds’

                 13   Am. Trust Fund Litig., No. 96 Civ.1262 RWS, 2002 U.S. Dist. LEXIS 22663, at *54 (S.D.N.Y.

                 14   Nov. 26, 2002) (“Pro rata allocations provided in the Stipulation are not only reasonable and

                 15   rational, but appear to be the fairest method of allocating the settlement benefits.”).

                 16          Here, allocation of the settlement funds will be on a pro rata basis based on the type and

                 17   extent of injury suffered by each class member in those states which permit indirect purchaser

                 18   antitrust claims. With respect to the pro rata distribution, the plan of allocation contemplates a

                 19   pro rata distribution to each class member with damages claims from the indirect purchaser states

                 20   based upon the number of approved purchases resistors purchases during settlement class period.

                 21   This is a reasonable and fair way to compensate the classes. Thus, the recovery to individual

                 22   class members is tied to the volume of their purchases, the number of other qualified class

                 23   members making claims against the settlement fund, and the size of the overall fund. This plan

                 24   of allocation is thus “fair, adequate, and reasonable” and merits approval by the Court. See Citric

                 25   Acid, 145 F. Supp. at 1154. And all class members will also receive the benefit of the injunctive

                 26   relief procured by the settlements. As noted, this plan of allocation has been approved by this

                 27   Court in Capacitors.

                 28

   Law Offices        Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All         18
COTCHETT, PITRE &     Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
                           Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 28 of 35



                  1   V.     THE COURT SHOULD APPROVE IPPS’ NOTICE PLAN

                  2          IPPs’ proposed notice provider in this case is A.B. Data, Inc. A.B. Data has been

                  3   appointed as notice, claims, and/or settlement administrator in large consumer, civil rights,

                  4   insurance, antitrust, ERISA, securities, and wage and hour cases, administering some of the

                  5   largest and most complex class action settlements of all time. See Declaration of Eric Schachter

                  6   (“Schachter Decl.”) ¶¶ 3-4. A.B. Data is indirect purchaser plaintiffs’ notice and claims

                  7   administrator in Capacitors; other representative examples of A.B. Data’s experience are set

                  8   forth at Exhibit 1 to the Schachter Declaration filed in support of this motion.

                  9          The objective of the proposed notice program is to provide notice of the proposed

                 10   settlements to potential class members that is consistent with Rule 23 and due process. Schachter

                 11   Decl. ¶ 6. A.B. Data has researched data regarding the target audience’s (i.e., the proposed

                 12   settlement classes) media consumption and based on this research has determined the most

                 13   appropriate media vehicles that would best deliver notice to potential class members and provide

                 14   them with the opportunity to see and respond to the notice. Id. ¶¶ 7, 10-14, 19. The notice

                 15   program includes (1) direct mail notice, (2) publication notice, (3) internet and email notice, (4)

                 16   an earned media plan, (5) e-newsletter notice/banner ads, (6) a case-specific website, and (7) a

                 17   case-specific toll free number. As set forth in more detail below, IPPs’ notice program will fairly

                 18   apprise potential class members of the existence of the settlement agreements and their options

                 19   in relation to the proposed settlements.

                 20          A. Notice Program Elements

                 21              1. Direct Mail Component

                 22          The Notice program includes direct mail notice to class members for whom mailing

                 23   addresses are available through productions from non-party distributors. A.B. Data will process

                 24   these addresses through the national change of address (“NCOA”) database and, using any

                 25   updated information available in the NCOA database, will send a long-form notice and claim

                 26   forms directly to those potential class members. Schachter Decl., ¶ 9. (A copy of the proposed

                 27   long-form notice is attached as Exhibit 2 to the Schachter Declaration; a copy of the claim form

                 28   is attached as Exhibit 3 to the Schachter Declaration.) Further analysis will be done of any mail

   Law Offices        Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All         19
COTCHETT, PITRE &     Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
                         Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 29 of 35



                  1   returned non-deliverable after use of the NCOA database and follow up direct mail notice will

                  2   be provided where appropriate. Schachter Decl., ¶ 9.

                  3              2. Publication Notice Plan

                  4         As a means to supplement the direct notice program to reach class members who may not

                  5   have received direct notice, IPPs have also proposed a publication notice program.            The

                  6   publication plan includes paid media and earned media components. The paid and earned media

                  7   plan includes advertising in a national publication; “banner” ads on national trade publication

                  8   websites; “banner” ads targeting consumers and businesses who are electronic hobbyists and

                  9   enthusiasts; “banner” ads in national e-newsletters targeted to the settlement classes; a custom

                 10   email “blast” to opt-in subscribers of certain targeted publications; and a news release

                 11   disseminated via earned media. Id. at ¶¶ 10-15.

                 12          Additionally, a print ad will be placed in The Wall Street Journal to reach professionals

                 13   and executives of manufacturers and industrial businesses that purchase linear resistors. Id. ¶ 10.

                 14          “Banner” advertisements will be run on the following national trade publication websites

                 15   and/or e-newsletters targeting electronics hobbyists and professionals in the electronics and

                 16   purchasing industries who are large-scale purchasers of linear resistors: Electronicdesign.com;

                 17   Nutsvolts.com;     Eetimes.com;      Ebnonline.com;      SourceToday.com;        SourceESB.com;

                 18   EPSNews.com; PlantEngineering.com; and Plantservices.com. Id. ¶ 12.

                 19          In addition to the foregoing, “banner” ads will be placed via a variety of websites over

                 20   30 days to targeted business professionals within manufacturing industries and electronics

                 21   hobbyists and enthusiasts who are technology savvy. Key strategies of contextual, behavioral,

                 22   and predictive modeling have been utilized to target the banner ads to potential class members.

                 23   A mix of mobile, laptop, and desktop devices will be targeted in this effort. Id. ¶ 13. A minimum

                 24   of 15 million impressions will be delivered through the banner ads. Id.

                 25          With respect to the earned media component, a news release regarding the case will be

                 26   sent as an email “blast” to subscribers of the following publications: Penton Publications,

                 27   Electronic Design, and EE Times. Id. ¶ 14.

                 28

   Law Offices        Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All         20
COTCHETT, PITRE &     Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
                         Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 30 of 35



                  1          In addition to the notice efforts involving print publications and digital media, A.B. Data

                  2   will disseminate a news release via the PR Newswire distribution service to announce the notice

                  3   of settlements. This news release will be distributed via PR Newswire to more than 10,000

                  4   newsrooms, including print, broadcast, and digital media, across the United States. It will also

                  5   be distributed to trade publications relevant to the industries and fields concerned. Id. ¶ 15.

                  6           3.    Dedicated Settlement Website

                  7          The case-specific settlement website will appear on both the Short Form and the Long

                  8   Form notice and in all print and digital ads. Id. ¶ 17. The website will provide potential Class

                  9   Members with the opportunity to get detailed information about the Settlements and relevant

                 10   documents, including the notice documents, the Preliminary Approval Order, the Settlement

                 11   Agreements, and other relevant filings and Court Orders. Id.

                 12           4.    Toll-Free Number

                 13          The case-specific toll-free telephone number will appear on both the Short Form Notice

                 14   and the Long Form Notice. Id. ¶ 18. The toll-free number will be setup with an automated

                 15   interactive voice response system that will present callers with a series of choices to hear pre-

                 16   recorded information about the Settlements. Id. If callers need further help, they will have an

                 17   opportunity to speak with a live operator during business hours. Id.

                 18          As a notice program that primarily targets entities and consumers that have purchased

                 19   linear resistors (a product used primarily in the manufacturing of products), data to quantify the

                 20   reach of this program are not available through traditional media resources, such as MRI, that

                 21   provide accredited media research.       Based on the trade-media resources for the passive-

                 22   component industry and the electronics, electrical, and purchasing fields, some of which state

                 23   that they deliver, in the words of one such source, “90% coverage of all companies in the passive

                 24   component supply chain,” the proposed notice program satisfies Rule 23 requirements. Id. ¶ 19.

                 25   Plaintiffs’ notice expert has opined that the Program delivers a minimum reach of 70% to the Class

                 26   and meets the requirements of Rule 23 and communicates information by complying “with the plain

                 27   language requirement.” Id. ¶ 20.

                 28

   Law Offices        Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All            21
COTCHETT, PITRE &     Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
                           Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 31 of 35



                  1           5.    The Proposed Forms of Notice Comply with Rule 23 and Due Process

                  2          Finally, the proposed Short Form Notice is attached to the Schachter Declaration as

                  3   Exhibit 4. The proposed Long Form Notice is attached to the Schachter Declaration as Exhibit

                  4   2.   As explained in the Schachter Declaration, these notices address each of Rule 23’s

                  5   requirements in a clear and easily understood manner.       Accordingly, the Notice Program and

                  6   accompanying forms are reasonable and adequate under the circumstances, and are fairly

                  7   calculated to apprise class members of their rights under the settlement. See id.

                  8          B. Legal Standard for Notice

                  9          Rule 23 requires that notice be given in a reasonable manner to all class members who

                 10   would be bound by a proposed settlement.        See Rule 23.    “[T]he Court must direct to class

                 11   members the best notice that is practicable under the circumstances, including individual notice to

                 12   all members who can be identified through reasonable effort.” Rule 23(c)(2)(B). Notice of a

                 13   proposed settlement is adequate and satisfies Rule 23 and due process if it “fairly apprise[s] the

                 14   prospective members of the class of the terms of the proposed settlement and of the options that

                 15   are open to them in connection with the proceedings.” Walsh v. CorerPower Yoga LLC, No. 16-

                 16   cv-05610-MEJ, 2017 U.S. Dist. LEXIS 20974 (N.D. Cal. Feb. 14, 2017) (citing Eisen v. Carlisle

                 17   & Jacquelin, 417 U.S. 156, 174 (1974).). Class notice must afford potential Class Members the

                 18   ability to “make an informed decision about their participation [in the litigation].” Manual For

                 19   Complex Litigation, Fourth, § 21.311, at 289.

                 20          C. IPPs’ Proposed Notice Program Comports with the Requirements of Rule 23
                                and Due Process
                 21

                 22          In the context of Rule 23(b)(3) actions, “the court must direct to class members the best

                 23   notice that is practicable under the circumstances,” and that notice “must clearly and concisely

                 24   state in plain, easily understood language: (i) the nature of the action; (ii) the definition of the

                 25   class certified; (iii) the class claims, issues or defenses; (iv) that a class member may enter an

                 26   appearance through an attorney if the member so desires; (v) that the court will exclude from the

                 27   class any member who requests exclusion; (vi) the time and manner for requesting exclusion;

                 28

   Law Offices        Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All          22
COTCHETT, PITRE &     Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
                         Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 32 of 35



                  1   and (vii) the binding effect of a class judgment on members under Rule 23(c)(3).” Rule

                  2   23(c)(2)(B).

                  3          While Rule 23 requires that reasonable efforts be made to reach all class members, it does

                  4   not require that each individual actually receive notice. Silber v. Mabon, 18 F.3d 1449, 1454

                  5   (9th Cir. 1994). A class settlement notice satisfies due process if it contains a summary sufficient

                  6   to “apprise interested parties of the pendency of the action and to afford them an opportunity to

                  7   present their objections.” UAW v. GMC, 497 F.3d 615, 629 (6th Cir. 2007) (quoting Mullane v.

                  8   Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)). A settlement notice need only be

                  9   a summary, not a complete source of information. See, e.g., Petrovic v. AMOCO Oil Co., 200

                 10   F.3d 1140, 1153 (8th Cir. 1999); In re “Agent Orange” Prod. Liab. Litig., 818 F.2d 145, 170 (2d

                 11   Cir. 1987); Mangione v. First USA Bank, 206 F.R.D. 222, 233 (S.D. Ill. 2001). The Ninth Circuit

                 12   requires a general description of the proposed settlement. Churchill Vill., L.L.C. v. GE, 361 F.3d

                 13   566, 575 (9th Cir. 2004); Torrisi v. Tucson Elec. Power Co., 8 F.3d 1370, 1374-75 (9th Cir.

                 14   1993); Mendoza v. United States, 623 F.2d 1338, 1351 (9th Cir. 1980).

                 15          IPPs’ proposed notice program meets these standards. The notice program begins by

                 16   providing direct mail notice for those class members for whom physical addresses were obtained

                 17   in non-parties’ data that IPPs received in discovery. While direct mail notice is typically

                 18   considered the best form of notice under Rule 23(c)(3), the proposed notice program adds many

                 19   additional components that make it a thorough, multilayered approach to notice designed to reach

                 20   as many members of the Settlement Classes as possible. This approach is adequate and

                 21   reasonable under the circumstances. Ross v. Trex Co., 2013 U.S. Dist. LEXIS 29081, * 6 (N.D.

                 22   Cal. Mar. 4, 2013) (“Courts have consistently recognized that due process does not require that

                 23   every class member receive actual notice . . . Due Process does not entitle a class member to

                 24   ‘actual notice,’ but rather to the best notice practicable, reasonably calculated under the

                 25   circumstances to apprise him of the pendency of the class action and give him a chance to be

                 26   heard.”); see also In re Prudential Ins. Co. of Am. Sales Practices Litig., 177 F.R.D. 216, 231

                 27   (D.N.J. 1997) (“Courts have consistently recognized that due process does not require that every

                 28   class member receive actual notice so long as the court reasonably selected a means likely to

   Law Offices        Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All          23
COTCHETT, PITRE &     Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
                         Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 33 of 35



                  1   apprise interested parties”); Bissonette v. Enter. Leasing Companywest, No. 10-CV-00326-LRH-

                  2   WGC, 2014 U.S. Dist. LEXIS 132634 (D. Nev. 2014) (“Under this ‘best notice practicable’

                  3   standard, courts retain considerable discretion to tailor notice to the relevant circumstances ....”).

                  4           Additionally, as the Schachter Declaration makes clear, the contents of the notices

                  5   themselves meet the requirements of Rule 23(c)(2)(B) and are provided in plain language that is

                  6   understandable to the classes. The proposed long form notice includes (1) the case name and

                  7   case number; (2) a description of the case; (3) a description of the settlement classes; (4) a

                  8   description of the settlement agreements, including the monetary consideration and cooperation

                  9   to be provided to the settlement classes; (5) the name of Interim Lead Counsel for IPPs; (6) a

                 10   description of the releases being provided; (7) the final approval hearing date; (8) information

                 11   about the final approval hearing; (9) information about the deadline for filing objections to the

                 12   settlement agreements; (10) information about the deadline for filing requests for exclusion from

                 13   the settlement classes; (11) that a class member can enter an appearance through an attorney if

                 14   the member so desires; (12) the consequences of exclusion or remaining in the settlement classes;

                 15   and (13) and how to obtain further information about the proposed settlement agreements.

                 16   Schachter Decl., Ex. 2. This includes all of the information required by Rule 23(c)(2)(B) and

                 17   more.
                              D. The Court Should Establish a Schedule for the Notice Program and Final
                 18              Approval of the Settlements
                 19            If the Court grants preliminary approval of the settlements and grants this motion to
                 20   approve a class notice program, a schedule should be established for the completion of the notice
                 21   program, objections and requests for exclusion, and the briefing for attorneys’ fees,
                 22   reimbursement of reasonable litigation expenses, and for final approval. IPPs propose the
                 23   following schedule:
                 24    Event                                                           Time

                 25    Mail Notice                                                     30 days after Order

                 26    Publication Begins                                              45 days after Order

                 27    Publication Ends                                                75 days after Order
                 28

   Law Offices        Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All            24
COTCHETT, PITRE &     Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
                            Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 34 of 35



                  1    Event                                                         Time

                  2    IPPs’ Motion for Attorneys’ Fees and Reimbursement of 60 days after Order and 35
                       Litigation Expenses                                   days before Exclusion and
                  3                                                          Objection Deadline

                  4    Exclusion and Objection Deadline                              95 days after Order

                  5    Motion for Final Approval and Response to Objections (if 145 days after Order and 35
                       any)                                                     days before Hearing
                  6
                       Deadline to Submit Claims                                     150 days after Order
                  7
                       Reply in Support of Motion for Final Approval and Report 160 days after Order and 10
                  8    on Claims                                                days before Hearing

                  9    Final Approval Hearing                                        180 days after Order

                 10   VI.     CONCLUSION
                 11            For the foregoing reasons, IPPs respectfully request that this Court enter an order: (1)
                 12   preliminarily approving the proposed settlements with the Settling Defendants, (2) appointing
                 13   CPM as Settlement Class Counsel, (3) approving the proposed plan of allocation, and (4)
                 14   approving IPPs’ class notice program.
                 15

                 16   Dated: December 14, 2018             Respectfully Submitted:
                 17
                                                           /s/ Adam J. Zapala
                 18                                        Adam J. Zapala
                                                           Elizabeth T. Castillo
                 19                                        Mark F. Ram
                                                           COTCHETT, PITRE & McCARTHY, LLP
                 20                                        840 Malcolm Road, Suite 200
                 21                                        Burlingame, CA 94010
                                                           Telephone: (650) 697-6000
                 22                                        Facsimile: (650) 697-0577
                                                           azapala@cpmlegal.com
                 23                                        ecastillo@cpmlegal.com
                                                           mram@cpmlegal.com
                 24
                                                           Interim Lead Counsel for Indirect Purchaser Plaintiffs
                 25

                 26

                 27

                 28

   Law Offices        Indirect Purchaser Plaintiffs’ Motion for Preliminary Approval of Settlements with All        25
COTCHETT, PITRE &     Defendants and of the Plan of Allocation; Case No. 3:15-cv-03820-JD
 MCCARTHY, LLP
         Case 3:15-cv-03820-JD Document 514 Filed 12/14/18 Page 35 of 35




                                           Appendix A

       In this Appendix, IPPs provide the summary charts described in paragraph 11 of the

Northern District of California’s Procedural Guidance for Class Action Settlements. Paragraph

11 instructs that lead class counsel should provide certain information “for at least one of their

past comparable settlements.” The first chart below is for In re Static Random Access Memory

(SRAM) Antitrust Litigation, No. 4:07-md-01819-CW (N.D. Cal.), in which Cotchett, Pitre &

McCarthy, LLP (“CPM”) was lead counsel for the direct purchaser class plaintiffs. The second

chart below is for In re Dynamic Random Access Memory (DRAM) Antitrust Litigation, No. M

02-cv-01486-PJH (N.D. Cal.), in which CPM was chair of the discovery committee for the direct

purchaser class plaintiffs.
